Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US Pub. 2018/0272741).

           Kobayashi et al. disclose in Figures 1, 3, 7, 10, 16 and 19 an ink cartridge comprising:
           Regarding claim 1, a container (30) configured to store a liquid (ink) (Figure 3);
 a supply port (71) configured to supply the predetermined apparatus with the liquid (ink) stored in the container (30) (Figures 1 and 3); 
an air communication hole (46) configured to allow the container (30) to communicate with atmosphere (Figure 3); and 
a valve mechanism (135) capable of switching between opening and blocking of the air communication hole (46), wherein the valve mechanism (135) comprises a valve element (161) capable to be brought into intimate contact with the air communication hole (46) to block the air communication hole (46), and a lever (163) configured to move, while rotating, between a first position in which the valve element (161) is brought into intimate contact with the air communication hole (46) and a second position in which the valve element (161) is separated from the air communication hole (46) in response to attaching/detaching of the liquid cartridge (130) to/from the predetermined apparatus (Figures 1, 3, 7 and 10).
             Regarding claim 2, wherein in a state in which the liquid cartridge (130) is not mounted on the predetermined apparatus, the lever (163) is in the first position, in a state in which the liquid cartridge (130) is being mounted on the predetermined apparatus, the lever (163) rotates in a first direction to move from the first position to the second position, and in a state in which the liquid cartridge is being removed from the predetermined apparatus, the lever (163) rotates in a second direction opposite to the first direction to move from the second position to the first position (Figures 1, 3, 7 and 10, paragraph 0259).
             Regarding claim 9, wherein the attaching/detaching of the liquid cartridge (30) to/from the predetermined apparatus is performed in a horizontal direction (Figure 1).
             Regarding claim 10, wherein the apparatus is a printing apparatus (10) and the liquid is ink used in the printing apparatus (Figure 1).

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2016/0279960; US Pub. 2017/0066248) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

            Claims 3-8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid cartridge capable of being attached to or detached from a predetermined apparatus, the liquid cartridge comprising a valve mechanism that includes a rod coupled to valve element of the valve mechanism and configured to be vertically move in response to rotation of a lever; and a spring member configured to bias the rod in a direction which separates the valve element from an air communication hole, wherein the lever is provided with a first protrusion, a second protrusion, and a third protrusion, in a state in which the lever is in the first position, the first protrusion presses the rod against bias force of the spring member, whereby the valve element is brought into intimate contact with the air communication hole, in a state in which the liquid cartridge is being mounted on the predetermined apparatus, the second protrusion abuts on an abutting member of the predetermined apparatus, whereby the lever rotates in the first direction from the first position to the second position and with release of the pressure by the first protrusion, the valve element is separated from the air communication hole, in a state in which the liquid cartridge is being removed from the predetermined apparatus, the third protrusion abuts on the abutting member of the apparatus, whereby the lever rotates in the second direction from the second position to the first position and the first protrusion presses the rod against the bias force of the spring member to bring the valve element into intimate contact with the air communication hole.
 in the combination as claimed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853